 

 

Case: 1:19-cv-04127 Document #: 25 Filed: 06/26/19 Page 1 of 10 PagelD #:790

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

WESTERN DIGITAL TECHNOLOGIES,
INC., Case No. 19-cv-04127

Plaintiff, Judge John Z. Lee
V. Magistrate Judge Jeffrey T. Gilbert
TANG WU 888 SHOP, et al.,

Defendants.

 

 

SEALED TEMPORARY RESTRAINING ORDER |

THIS CAUSE being before the Court on Plaintiff Western Digital Technologies, Inc.’s
(“Western Digital” or Plaintiff’) Ex Parte Motion for Entry of a Temporary Restraining Order,
Including a Temporary Injunction, a Temporary Asset Restraint, and Expedited Discovery, and
Motion for Electronic Service of Process Pursuant to Fed. R. Civ. P. 4(f)(3) (the “Motions’)
against the defendants identified in Schedule A to the Amended Complaint and attached hereto
(the “Defendants’’) and using at least the Online Marketplace Accounts identified in Schedule A
(the “Defendant Internet Stores”), and this Court having heard the evidence before it hereby
GRANTS Plaintiff's Motions in their entirety.

This Court further finds that it has personal jurisdiction over the Defendants since the
Defendants directly target their business activities toward consumers in the United States,
including Illinois. Specifically, Defendants are reaching out to do business with Illinois residents
by operating one or more commercial, interactive Defendant Internet Stores through which
Illinois residents can purchase products using counterfeit versions of the WD Trademarks (a list

of which is included in the below chart).
Case: 1:19-cv-04127 Document #: 25 Filed: 06/26/19 Page 2 of 10 PagelD #:790

 

 

 

 

 

 

 

 

 

 

 

 

 

Registration Trademark Goods and Services

Number

1.016.514 WESTERN DIGITAL For: integrated circuits in class 009.
For: computer products, namely hard drives

3,040,756 WESTERN DIGITAL and disk drives in class 009.

3,062,297 WD For: computer products, namely hard drives
in class 009.

3,130,924 For: computer products, namely hard drives
and disk drives in class 009.

4,628,454 For: online retail store services provided via
a global computer network featuring
computer hardware, computer storage
devices, computer software, computer
peripherals, media players and protective
cases for hard drives in class 035.

4,419,400 WD RED For: computer disk drives in class 009.

4,448,549 WD BLUE For: computer disk drives in class 009.

4,448.55] WD BLACK For: computer disk drives in class 009.

4,448,552 WD GREEN For: computer disk drives in class 009.

4,537,757 WD ELEMENTS For: computer storage devices in the nature

 

 

of hard disk drives, digital disk drives,
media players, solid state drives and
computer peripherals; computer products,
namely, data storage products in the nature
of digital electronic devices, namely, disk
drives and hybrid disk drives, for
organizing, receiving, transmitting,
managing, storing, securing, encrypting,
centralizing, playing, streaming, backing-
up, transferring, customizing, navigating,

 

 

 
Case: 1:19-cv-04127 Document #: 25 Filed: 06/26/19 Page 3 of 10 PagelD #:790

 

playing, viewing, accessing, sharing,
synchronizing, modifying, reviewing,
uploading, and downloading text, data,
image, audio and video files, information,
or media stored on, streamed through,
hosted on or run on data storage devices,
hard drives, disk drives, solid state drives,
and media players in class 009.

 

 

4,680,076

 

WD PURPLE

 

For: data storage devices, namely, hard disk
drives, digital disk drives, media players,
solid state drives, blank digital storage
media, hybrid hard drives and computer
peripherals; computer storage devices,
namely, computer memory hardware and
hard drives for computers; digital electronic
devices, namely, hybrid hard drives and
hybrid disk drives for organizing, receiving,
playing, transmitting, managing, storing,
securing, encrypting, centralizing, backing-
up, transferring, customizing, navigating,
playing, viewing, accessing, sharing,
streaming, synchronizing, modifying,
reviewing, uploading, and downloading
text, data, image, audio and video files,
information, or media stored on, streamed
through, hosted on or run on data storage
devices, hard drives, disk drives, solid state
drives, media players and internet servers;
removable hard drive based computer
backup system; computer hardware for
upload, storage, retrieval, download,
transmission and delivery of digital content;
computer software for use in the
synchronization, back-up, playing and
encryption and decryption of digital files,
including audio, video, text, binary, still
images, graphics and multimedia files;
computer network storage devices, namely,
storage and backup of electronic data either
locally or via a telecommunications
network; networking software, namely,
software for setting up and configuring
managed storage and online backup
services over wide area networks; computer
software and hardware for synchronizing

 

 
Case: 1:19-cv-04127 Document #: 25 Filed: 06/26/19 Page 4 of 10 PageID #:790

 

and connecting local network storage and
global computer networks, for upload,
storage, retrieval, download, transmission
and delivery of digital content, for storing
and managing data on local and internet-
based file servers, for processing storage of
data; computer firmware for data storage,
data retrieval, data access, data backup, data
replication, data availability, data recovery,
data translation and data conversion;
computer hardware for use in video
surveillance applications and systems,
digital or personal video recorders, internet
protocol televisions, set-top boxes, audio
systems, digital signage, karaoke players,
computer gaming devices and dvd recorders
in class 009.

For: maintenance of data storage devices,

hard drives, disk drives, solid state drives,
media players and computer peripherals in
class 037.

 

3,793,628 MY PASSPORT For: computer products, namely, disk
drives, computer storage units, namely,
computer hardware for storage of digital
data, and computer peripherals, excluding
mouse pads in class 009.

 

 

 

 

 

This Court also finds that issuing this Order without notice pursuant to Rule 65(b)(1) of
the Federal Rules of Civil Procedure is appropriate because Plaintiff has presented specific facts
in the Declaration of Lennis N. Collins [15], paragraphs 22-28, and the Declaration of Justin R.
Gaudio [14], paragraphs 5-7, in support of Plaintiff's Motion for Temporary Restraining Order
and accompanying evidence clearly showing that immediate and irreparable injury, loss, or
damage will result to the movant before the adverse party can be heard in opposition.
Specifically, in the absence of an ex parte Order, Defendants could and likely would modify

registration data and content and move any assets from accounts in U.S.-based financial
 

Case: 1:19-cv-04127 Document #: 25 Filed: 06/26/19 Page 5 of 10 PagelD #:790

institutions, including PayPal accounts, to offshore accounts. Jd. As other courts have

recognized, proceedings against those who deliberately traffic in counterfeit merchandise are

often useless if notice is given to the adverse party. Accordingly, this Court orders that:

1. Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,
and all persons acting for, with, by, through, under or in active concert with them be
temporarily enjoined and restrained from:

a. using the WD Trademarks or any reproductions, counterfeit copies or colorable
imitations thereof in any manner in connection with the distribution, marketing,
advertising, offering for sale, or sale of any product that is not a genuine Western
Digital product or not authorized by Western Digital to be sold in connection with the
WD Trademarks;

b. passing off, inducing, or enabling others to sell or pass off any product as a genuine
Western Digital product or any other product produced by Western Digital, that is not
Western Digital’s or not produced under the authorization, control or supervision of
Western Digital and approved by Western Digital for sale under the WD Trademarks;

c. committing any acts calculated to cause consumers to believe that Defendants’
products are those sold under the authorization, control or supervision of Western
Digital, or are sponsored by, approved by, or otherwise connected with Western
Digital;

d. further infringing the WD Trademarks and damaging Western Digital’s goodwill; and

e. manufacturing, shipping, delivering, holding for sale, transferring or otherwise
moving, storing, distributing, returning, or otherwise disposing of, in any manner,

products or inventory not manufactured by or for Western Digital, nor authorized by
 

 

Case: 1:19-cv-04127 Document #: 25 Filed: 06/26/19 Page 6 of 10 PagelD #:790

Western Digital to be sold or offered for sale, and which bear any of Western
Digital’s trademarks, including the WD Trademarks, or any reproductions, counterfeit

copies or colorable imitations thereof.

Defendants and any third party with actual notice of this Order who is providing services

for any of the Defendants, or in connection with any of the Defendant Internet Stores or

other online marketplace accounts operated by Defendants, including, without limitation,

any online marketplace platforms such as iOffer, eBay, AliExpress, Alibaba, Amazon,

Wish.com, and Dhgate, web hosts, sponsored search engine or ad-word providers, credit

cards, banks, merchant account providers, third party processors and other payment

processing service providers, and Internet search engines such as Google, Bing and

Yahoo (collectively, the “Third Party Providers”) shall, within five (5) business days after

receipt of such notice, provide to Western Digital expedited discovery, including copies

of all documents and records in such person’s or entity’s possession or control relating to:

a.

the identities and locations of Defendants, their agents, servants, employees,
confederates, attorneys, and any persons acting in concert or participation with them,
including all known contact information, including any and all associated e-mail
addresses;

the nature of Defendants’ operations and all associated sales, methods of payment for
services and financial information, including, without limitation, identifying
information associated with the Defendant Internet Stores and Defendants’ financial
accounts, as well as providing a full accounting of Defendants’ sales and listing
history related to their respective Defendant Internet Stores;

any of the Defendant Internet Stores;
 

Case: 1:19-cv-04127 Document #: 25 Filed: 06/26/19 Page 7 of 10 PagelD #:790

d.

any other online marketplace accounts registered by Defendants; and

any financial accounts owned or controlled by Defendants, including their agents,
servants, employees, confederates, attorneys, and any persons acting in concert or
participation with them, including such accounts residing with or under the control of
any banks, savings and loan associations, payment processors or other financial
institutions, including, without limitation, PayPal, Inc. (“PayPal”), Alipay, Wish.com,
Amazon Pay, or other merchant account providers, payment providers, third party

processors, and credit card associations (e.g., MasterCard and VISA).

Upon Western Digital’s request, those in privity with Defendants and those with notice of

the injunction, including the Third Party Providers as defined in Paragraph 2, shall within

five (5) business days after receipt of such notice:

a.

disable and cease providing services being used by Defendants, currently or in the
future, to engage in the sale of goods using the WD Trademarks;

disable and cease displaying any advertisements used by or associated with
Defendants in connection with the sale of counterfeit and infringing goods using the
WD Trademarks; and

take all steps necessary to prevent links to the Defendant Internet Stores identified on
Schedule A from displaying in search results, including, but not limited to, removing

links to the Defendant Internet Stores from any search index.

Defendants and any persons in active concert or participation with them who have actual

notice of this Order shall be temporarily restrained and enjoined from transferring or

disposing of any money or other of Defendants’ assets until further ordered by this Court.
 

Case: 1:19-cv-04127 Document #: 25 Filed: 06/26/19 Page 8 of 10 PageID #:790

Any Third Party Providers, including PayPal, Alipay, Wish.com, and Amazon Pay, shall
within five (5) business days of receipt of this Order, for any Defendant or any of the
Defendant Internet Stores:

a. locate all accounts and funds connected to Defendants or the Defendant Internet
Stores, including, but not limited to, any financial accounts connected to the
information listed in Schedule A hereto, the e-mail addresses identified in Exhibit 2 to
the Declaration of Lennis N. Collins, and any e-mail addresses provided for
Defendants by third parties; and

b. restrain and enjoin any such accounts or funds that are not U.S. based from
transferring or disposing of any money or other of Defendants’ assets until further
ordered by this Court.

Western Digital may provide notice of these proceedings to Defendants, including notice

of the preliminary injunction hearing and service of process pursuant to Fed. R. Civ. P.

4(f)(3), by electronically publishing a link to the Amended Complaint, this Order and

other relevant documents on a website and by sending an e-mail to the e-mail addresses

identified in Exhibit 2 to the Declaration of Lennis N. Collins and any e-mail addresses
provided for Defendants by third parties that includes a link to said website. The Clerk of

the Court is directed to issue a single original summons in the name of “TANG WU 888

SHOP and all other Defendants identified in the Amended Complaint” that shall apply to

all Defendants. The combination of providing notice via electronic publication and e-

mail, along with any notice that Defendants receive from payment processors, shall

constitute notice reasonably calculated under all circumstances to apprise Defendants of

the pendency of the action and afford them the opportunity to present their objections.
Case: 1:19-cv-04127 Document #: 25 Filed: 06/26/19 Page 9 of 10 PageID #:790

 

10.

Plaintiff's Amended Complaint [11] and Exhibit | thereto [11-1], Schedule A to the
Complaint [10] and the Amended Complaint [11-2], Exhibit 2 to the Declaration of
Lennis N. Collins [16], and this Order shall remain sealed until further ordered by this
Court.
Western Digital shall deposit with the Court ten thousand dollars ($10,000.00), either
cash or surety bond, as security, which amount was determined adequate for the payment
of such damages as any person may be entitled to recover as a result of a wrongful
restraint hereunder.
Any Defendants that are subject to this Order may appear and move to dissolve or modify
the Order on two days’ notice to Western Digital or on shorter notice as set by this Court.
This Temporary Restraining Order without notice is entered at 9:00 A.M. on this 6/26/19
day of June 2019 and shall remain in effect for fourteen (14) days.

KO fl —

John Z. Lee
United States District Judge

 

Dated: 6/26/19
Case: 1:19-cv-04127 Document #: 25 Filed: 06/26/19 Page 10 of 10 PagelD #:790

Western Digital Technologies, Inc. v. Tang Wu 888 Shop, et al. - Case No. 19-cv-4127

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule A
No. | Defendant Name / Alias No. | Defendant Name / Alias
1 | Tang Wu 888 Shop 2 | surveillancemall
3 | elec-home 4 | hy-store2017
5 | shenikon 6 | 2017 -Store
7 | 88 Shop 8 | Tide shop 68
9 | eqix9991 10 | sfplink2013
11 | wholesalecctvpro 12 | happyeasybuy2017
13 | High quality USB store 14 | Lamp Store
15 | lingyuangcard 16 | Panshaishai
17 | sf_xyha 18 | univerfo
19 | wwwu5515
No. | Defendant Marketplace URL No. | Defendant Marketplace URL
1 | wish.com/merchant/5888a79ad5c5e9 2 | ebay.com/usr/surveillancemall
57b172c517
3 | ebay.com/usr/elec-home 4 | ebay.com/usr/hy-store2017
5 | ebay.com/usr/shenikon 6 | wish.com/merchant/584d179b728de6
232ddf0917
7 | wish.com/merchant/589484b50a4305 8 | wish.com/merchant/5709fa363a698c3
52056c3811 3b379e0e8
9 | ebay.com/usr/eqix9991 10 | ebay.com/usr/sfplink2013
11 | ebay.com/usr/wholesalecctvpro 12 | ebay.com/usr/happyeasybuy2017
13 | wish.com/merchant/56c8077e8bd26e 14 | wish.com/merchant/5687efc9a2de672
5e005defcc 6ace21756
15 | ebay.com/usr/lingyuangcard 16 | wish.com/merchant/5b974c4242ebca
20e820cd7d
17 | ebay.com/usr/sf_xyha 18 | ebay.com/usr/univerfo
19 | ebay.com/usr/wwwu5515

 

 

 

 

 

10

 
